 



Exhibit 10.31.15
Greenwich Capital Financial Products, Inc.
600 Steamboat Road
Greenwich, Connecticut 06830

     
 
  October 22, 2007

Hanover Capital Mortgage Holdings, Inc.
200 Metroplex Drive, Suite 100
Edison, New Jersey 08817
Attention: Chief Financial Officer

  Re:   Amended and Restated Master Loan and Security Agreement —
Maintenance of Tangible Net Worth Covenant

Ladies and Gentlemen:
     Reference is hereby made to the Amended and Restated Master Loan and
Security Agreement, dated as of March 27, 2000, by and between HANOVER CAPITAL
MORTGAGE HOLDINGS, INC. (the “Borrower”) and GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC. (the “Lender”), as amended (the “Agreement”). Capitalized terms
used but not defined herein shall have the meanings set forth in the Agreement.
     Pursuant to Section 7.09(a) of the Agreement, the Borrower has agreed that
the Borrower shall insure that, at all times, it maintains Tangible Net Worth of
not less then $56,000,000, of which a minimum of $38,000,000 shall be comprised
of Stockholder’s Equity (the “Maintenance of Tangible Net Worth Covenant”).
     The Lender hereby acknowledges that the Borrower was not in compliance with
the Maintenance of Tangible Net Worth Covenant as of September 30,, 2007. With
regard to such failure on such date and continuing through and including
December 31, 2007,, the Lender hereby waives its right pursuant to Section 8 of
the Agreement to declare an Event of Default under the Agreement and hereby
agrees that such failure as of such date, and continuing through and including
December 31, 2007, shall not be deemed to be a breach of any representations,
warranties or financial covenant in the Agreement, provided no other Events of
Default occur during such period.
     The parties hereto acknowledge and agree that subject to the provisions of
this waiver letter, the provisions of the Agreement remain in full force and
effect and that the execution of this waiver letter by the Lender does not
operate as a waiver of any of its rights, powers, or privileges under the
Agreement or under any of the other Governing Agreements, including without
limitation any future breaches of, or Defaults or Events of Default under, the
Agreement, including any based on the failure by the Borrower to satisfy all or
any portion of the Maintenance of Tangible Net Worth Covenant at any time other
than for the period September 30, 2007 through and including December 31, 2007.

 



--------------------------------------------------------------------------------



 



     This waiver letter constitutes the entire agreement relating to the subject
matter hereof between the parties hereto and supersedes any prior oral or
written agreement between the parties hereto.
     This waiver letter shall be construed in accordance with the laws of the
State of New York and the obligations, rights, and remedies of the parties
hereunder shall be determined in accordance with such laws without regard to
conflict of laws doctrine applied in such state (other than Sections 5-1401 and
5-1402 of the New York General Obligations Law).
     This waiver letter may be executed in any number of counterparts, each of
which (including any copy hereof delivered by facsimile) shall constitute one
and the same original instrument, and either party hereto may execute this
waiver letter by signing any such counterpart.
[signature page follows]

 



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing specifies the terms of our agreement by
signing and returning the enclosed copy of this waiver letter to Greenwich
Capital Financial Products, Inc., at 600 Steamboat Road, Greenwich, Connecticut
06830, Attention: Craig Eckes.

                  Very truly yours,    
 
                GREENWICH CAPITAL
FINANCIAL PRODUCTS, INC.    
 
           
 
  By:   /s/ John Barbera    
 
           
 
  Name:   John Barbera    
 
  Title:   Senior Vice President    

Acknowledged and Agreed:
HANOVER CAPITAL MORTGAGE HOLDINGS, INC.

         
By:
  /s/ John A. Burchett    
 
       
Name:
  John A. Burchett    
Title:
  Chairman, President    

 